     UNITED STATES DISTRICT COURT OF THE UNITED STATES
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
               Case Number 3:20-CV-00482-KDB-DSC



JOHNATHAN S. HENSLEY, on behalf of
himself and others similarly situated,

                          Plaintiff,

                     v.

CITY OF CHARLOTTE, a North Carolina
municipal corporation,

                          Defendant.


           DECLARATION OF JOHNATHAN S. HENSLEY IN
             SUPPORT OF PLAINTIFF’S MOTION FOR
                  PRELIMINARY INJUNCTION



      NOW COMES, Plaintiff Johnathan S. Hensley, pursuant to 28 U.S.C. §

1746, and declares as follows:

      1.     I am over twenty-one years old, of sound mind, and I have

personal knowledge of the facts set forth in this Declaration.




                                       1

    Case 3:20-cv-00482-KDB-DSC Document 17-2 Filed 11/04/20 Page 1 of 4
      2.    I am a citizen and resident of Mecklenburg County, North

Carolina.

      3.    On November 22, 2017, I was driving a motorcycle that was

involved in a collision (“the Accident”) with another motor vehicle.

      4.    The Accident occurred within the City of Charlotte, Mecklenburg

County, North Carolina.

      5.    The Accident was investigated by a police officer from the

Charlotte-Mecklenburg Police Department (“CMPD”) who arrived on the

scene of the Accident shortly after the Accident occurred.

      6.    At the scene of the Accident, I told the responding CMPD police

officer my name and then, a few minutes later, I confirmed the accuracy of

my date of birth that the officer looked up.

      7.    I did not provide my driver’s license to the responding CMPD

officer.

      8.    I did not provide either my driver’s license number or the last

four digits of my nine-digit zip code to the responding CMPD officer—I did

not even know the last four digits of my zip code.

      9.    My driver’s license at the time of the Accident was issued by the

North Carolina Division of Motor Vehicles.

      10.   The responding CMPD officer completed a DMV-349 crash report

(“the Report”) for the Accident which Report contained my:

                                        2

     Case 3:20-cv-00482-KDB-DSC Document 17-2 Filed 11/04/20 Page 2 of 4
      a.    full name;

      b.    address including nine-digit zip code;

      c.    date of birth;

      d.    North Carolina driver’s license number; and

      e.    telephone number.

      11.   On the Report, the responding CMPD officer checked “Yes” in the

“Same Address as Driver’s License” box, confirming that my address shown

on the Report was the same address shown on my North Carolina driver’s

license.

      12.   Shortly after the Accident, I received a number of solicitation

letters from North Carolina lawyers who were aware that I had been in the

Accident and who, in their letters, expressed a desire for me to hire them to

pursue an injury claim against the other driver in the Accident—a number of

these letters contained a copy of the DMV-349 Crash Report from the

Accident. I retained some of those letters and true and accurate copies of the

documents that I retained are attached hereto as follows:




                                       3

    Case 3:20-cv-00482-KDB-DSC Document 17-2 Filed 11/04/20 Page 3 of 4
Case 3:20-cv-00482-KDB-DSC Document 17-2 Filed 11/04/20 Page 4 of 4
